Title: From Thomas Jefferson to George Muter, 27 May 1780
From: Jefferson, Thomas
To: Muter, George



Sir
Richmond May 27th. 1780

You will be pleased to give orders to Mr. Moody to employ immediately such artificers as he has skilled in making Cartouchboxes, in that way, and to direct the QrMaster to procure leather.

As far as the public has or is entitled to leather let that be used and the deficiency be supplied by purchase. If a sufficient stock can be procured for covering in the best manner let them be so covered: if this article is very scarce, they must have flaps only. As the number wanted will be very great he may continue making till further orders.
Be pleased also to order the persons having custody of the ordnance, arms and other military stores, provision Waggons, horses, geer and other public property to make returns of what they have on hand, and the condition of the several articles: and that they hereafter make such return monthly. The Commissary has received these orders from me twice but has never obeyed them.
We want also Wooden Canteens to be made immediately. If Mr. Moody has no Artificers who can do this it could be best for him to employ some on Wages; if this cannot be done to a sufficient extent, he must procure them to be made by the piece. We should possess from eight to ten thousand Canteens in the whole. I am Sir Yr. very hble Servt.,

Th: Jefferson

